Citation Nr: 0602913	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  98-10 574A	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected frostbite of the 
hands and feet.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a pulmonary 
disability, to include emphysema and chronic obstructive 
pulmonary disorder (COPD), claimed on a direct basis and 
secondary to in-service smoking and/or service-acquired 
nicotine dependence.

4.  Entitlement to service connection for peripheral 
neuropathy of the feet, claimed on a direct basis and 
secondary to service-connected frostbite of the feet.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for pain in the legs.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the right hand and 
wrist.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953, and was awarded numerous awards, to include a 
Purple Heart Medal for his service in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that rating 
decision, the RO denied all benefits sought on appeal, as 
well as a service connection claim for diabetes mellitus.  
The veteran subsequently perfected an appeal as to all 
issues.  In a December 1999 statement, the veteran indicated 
that he wished to withdraw his service connection claim for 
diabetes mellitus.  Thus, such issue is not currently on 
appeal.

In a February 2004 statement, the veteran expressed a desire 
to file service connection claims for restless leg syndrome 
and sleep apnea, both claimed as secondary to service-
connected post-traumatic stress disorder.  Those matters are 
referred to the RO for further development.

The issues of entitlement to service connection for a 
pulmonary disability, to include emphysema and COPD, and 
entitlement to an increased evaluation for residuals of 
shrapnel wounds to the right hand and wrist are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The preponderance of the evidence is against a finding 
that the veteran's current hypertension is related to service 
or to a service-connected disability.

3.  Medical evidence fails to show a current diagnosis of 
migraine headaches.

4.  The preponderance of the evidence is against a finding 
that the veteran's current peripheral neuropathy of the feet 
is related to service or to a service-connected disability.

5.  Medical evidence fails to show a current diagnosis of 
tinnitus.

6.  Pain, alone, is not considered a chronic disability for 
which service connection may be granted.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
veteran's service connected frostbite of the hands and feet.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 3.310 (2005).

2.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of the veteran's service connected frostbite of the 
feet.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Pain in the legs is not a chronic disability for which 
service connection may be granted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)


The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in March 2001 and March 2004.  In these letters, the RO 
informed the veteran of the provisions of the VCAA.  More 
specifically, the letters notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his appeal, but that he had to provide enough 
information so that VA could request the relevant records.  
The letters also notified the veteran of information or 
evidence the VA is responsible for obtaining, as well as the 
information or evidence that the veteran is responsible for 
providing.  Finally, the letters requested that the veteran 
provide information describing additional evidence or the 
evidence itself.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in March 1998 and supplemental statements of the case 
(SSOCs) in September 1999, November 2001, January 2003, and 
June 2004, in which the veteran and his representative were 
collectively advised of all the pertinent laws and 
regulations regarding his claims.  Thus, the Board believes 
that appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claims, 
and that the SSOCs issued by the RO clarified why this 
particular claims were being denied, and of the evidence that 
was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the June 2004 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the veteran of each element of the 
VCAA, the veteran was nonetheless properly notified of all 
the provisions of the VCAA by the June 2004 SSOC.  For these 
reasons, the Board concludes that the notifications received 
by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the rating 
decision on appeal was decided prior to the enactment of the 
VCAA.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although notice was 
provided to the veteran after the first adjudication of the 
claim, the veteran has not been prejudiced thereby.  The 
content of such notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed in deciding this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The veteran identified 1974-1975 medical treatment from Dr. 
Hall and Dr. Haasis who were apparently associated with 
Florida Hospital.  The Board notes that attempts to secure 
such records from these medical providers have been 
unsuccessful.  The veteran indicated that Dr. Hall has since 
deceased, and that Dr. Haasis sold his medical practice.  
Therefore, the RO requested the identified records from 
Florida Hospital.  Nevertheless, according to a June 1997 
letter, the hospital's medical records department indicated 
that, after a thorough search, the identified records had not 
been located.  More recently, in a June 2001 letter, the 
office manager of Florida Hospital Diabetes Center stated 
that the identified treatment records were considered 
inactive, and thus, the requested records were unavailable.  
Consequently, the Board finds that additional attempts to 
secure records from Dr. Hall, Dr. Haasis, and Florida 
Hospital would be futile.  

The Board acknowledges that the veteran has not been afforded 
a VA examination and medical opinion in connection with his 
service connection claims for migraine headaches, tinnitus, 
and pain in the legs.  Pursuant to the VCAA, a medical 
opinion should be obtained if the evidence shows the presence 
of a current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  Thus, given the absence of current 
diagnoses of tinnitus, "pain" in the legs, and migraine 
headaches, the Board finds that medical opinions are not 
warranted.  

The claims folder contains service medical records, service 
personnel records, lay statements, treatment records from the 
VA medical center in Orlando, copies of Department of 
Veterans Affairs regulations, and U.S. Code excerpts as well 
as private medical evidence from Dr. Block, Dr. Seco, Dr. 
Flynn, Dr. Galow, Dr. Madison, and Dr. Dunlap.  The veteran 
was afforded relevant examinations for VA purposes in April 
1954, August 1962, October 1964, and August 1998.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Legal Criteria - Service Connection

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, VA and private medical evidence.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


a.  Service Connection Claim for Hypertension 

The veteran's primary contention is that his hypertension is 
related to his service-connected frostbite of the hands and 
feet.  

While there is evidence showing that the veteran currently 
has hypertension, such disability has not been shown to be 
proximately due to, or the result of, his service-connected 
frostbite of the hands and feet.  Review of all evidence of 
record fails to show such a nexus. 

The Board acknowledges the veteran's belief that his current 
hypertension is related to his service-connected frostbite of 
the hands and feet, however it has not been shown that he 
possesses the requisite medical expertise to render an 
opinion as to a medical matter.  Thus, his opinion relating 
his hypertension to a service-connected disability is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Absent objective evidence showing a nexus between the 
veteran's hypertension and his service-connected frostbite, 
the preponderance of the evidence is against the veteran's 
secondary service connection claim for hypertension.  
Accordingly, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

To the extent that the veteran seeks entitlement to service 
connection for hypertension on a direct basis, the Board 
concludes that direct service connection for hypertension is 
also not warranted.  In a September 2004 statement, the 
veteran's representative suggested that service connection 
for hypertension was warranted based on one blood pressure 
reading of 120/94 (standing) during the veteran's separation 
examination.  First, the Board notes that for VA purposes, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term "hypertension" means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm..  38 
C.F.R. § 4.104 Note(1) to Diagnostic Code 7101 (2005).  
Second, the veteran's service medical records, to include the 
separation examination report, are completely negative for a 
diagnosis of hypertension, and there is no evidence of such 
disability within the first post-service year (on April 1954 
VA examination, the veteran's blood pressure reading was 
128/70).  The first evidence of record showing a diagnosis of 
hypertension is a private treatment report from Dr. Dunlap 
dated in January 1981, almost three decades following the 
veteran's discharge from service.  

In sum, there is no evidence of hypertension in service or 
for many decades following service, and there is no evidence 
of a nexus between such disability and service, or any 
service-connected disability.  As the preponderance of the 
evidence is against the claim, it must be denied.  


b.  Service Connection Claim for Migraine Headaches

The veteran asserts that he has migraine headaches, which he 
attributes to a concussion suffered during active duty (see 
January 1997 statement).  On review, an undated private 
treatment record shows a complaint of sharp headaches, 
occurring one to two times per year.  However, the record 
does not contain a current diagnosis of migraine headaches, 
or of any chronic headache disability.  Absent evidence of a 
current disability, service connection must be denied.  See 
Brammer, supra.  

The veteran's service medical records are completely negative 
for a diagnosis of migraine headaches, or of any chronic 
headache disability, and there is no objective evidence 
relating any chronic headache disability to service.  

In sum, the preponderance of the evidence is against the 
veteran's service connection claim for migraine headaches.  
As such, his service connection claim for such disability 
must be denied.  

c.  Service Connection Claim for Peripheral Neuropathy of the 
Feet

VA medical evidence confirms a current diagnosis of 
peripheral neuropathy.  However, there is no objective 
evidence of peripheral neuropathy in service or within the 
year thereafter, and no objective evidence linking such 
disability to service.  

The Board acknowledges that the veteran was subjected to 
extremely cold temperatures during his service in Korea.  The 
veteran alternatively suggests a relationship between 
peripheral neuropathy and his service-connected frostbite of 
the feet.  Nevertheless, the objective evidence of record 
fails to show such a nexus.  In fact, a September 1998 
examiner specifically addressed that issue, indicating that 
peripheral neuropathy and frostbite neuropathy are not the 
same disabilities, although they are often confused with one 
another.  The examiner concluded that the veteran's 
peripheral neuropathy was not related to his service-
connected frostbite, but rather to diabetes, a disability for 
which he is not service-connected.  

Although the veteran believes that his current peripheral 
neuropathy is related to his period of active service or his 
service-connected frostbite of the feet, as discussed above, 
he, as a layperson, is not competent to draw medical 
conclusions.  See Grottveit, Espiritu, supra. 

In sum, the preponderance of the evidence is against a 
finding that the veteran's peripheral neuropathy of the feet 
is related to service or to his service-connected frostbite 
of the feet.  As such, his service connection claim for 
peripheral neuropathy must be denied.


d.  Service Connection Claim for Tinnitus

The veteran asserts that he is entitled to service connection 
for tinnitus.  He initially indicated that he developed 
tinnitus as a result of an in-service concussion.  However, 
as discussed above, there is no objective evidence reflecting 
that the veteran sustained a concussion in service.  
Alternatively, the veteran indicated that he developed 
tinnitus as a result of combat noise (see December 1999 
statement).  

On review, however, there is no competent medical evidence 
showing that the veteran currently has tinnitus.  Review of 
all VA and private medical evidence of record is negative for 
such a diagnosis.  Without a currently diagnosed disability, 
service connection may not be granted.  See Brammer, supra.  

Since there is no medical evidence showing that the veteran 
currently has tinnitus, the preponderance of the evidence is 
against his claim and it must be denied.  


e.  Service Connection Claim for Pain in the Legs

The veteran asserts that he is entitled to service connection 
for pain in the legs.  On review, the Board concludes that 
service connection is not warranted as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

There is evidence of frostbite of the feet, and the veteran 
has been in receipt of a noncompensable evaluation for such 
disability, effective from March 1998.  

Peripheral neuropathy of the feet could be considered an 
underlying condition manifested by pain in the legs.  
According to a September 2004 statement, the veteran's 
representative essentially attributed the pain in the 
veteran's legs to his peripheral neuropathy.  Thus, it 
appears that the veteran's service connection claim for a 
disability manifested by pain in the legs is essentially the 
same as his service connection claim for peripheral 
neuropathy of the feet.  As discussed above, service 
connection for peripheral neuropathy has been denied in this 
decision.  

In sum, pain, alone, cannot be considered a disability for 
which service connection may be granted.  Thus, the veteran's 
service connection claim for pain in the legs must be denied.

ORDER

Entitlement to service connection for hypertension, claimed 
on direct and secondary bases, is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy, 
claimed on direct and secondary bases, is denied.

Entitlement to service connection for pain in the legs is 
denied.


REMAND

The veteran asserts that he is entitled to service connection 
for a pulmonary disability, to include emphysema and COPD.  
He initially filed such claim on a direct basis.  

An August 1953 service treatment record reflects that the 
veteran was seen for "coughing up black mucus."  The 
veteran's September 1953 separation report notes a chronic 
productive cough.  The veteran's lungs were noted to be clear 
to auscultation and percussion.  

Following service, in 1981, the veteran's private physician, 
Dr. Dunlap, made a vague reference to emphysema.  According 
to a February 1998 private medical statement, the veteran's 
cardiologist, Dr. Seco, diagnosed the veteran with COPD.

Given a current pulmonary disability, and a notation of a 
chronic productive cough upon separation, the Board finds 
that a VA examination is necessary in order to ascertain the 
etiology of any diagnosed pulmonary disability.  See 38 
C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran has not been afforded a VA 
examination to determine if any currently diagnosed pulmonary 
disability is related to service.  

Alternatively, the veteran asserts that service connection 
for a pulmonary disability is warranted based on claimed in-
service smoking and/or in-service nicotine dependence (see 
March 1998 notice of disagreement).  The veteran maintains 
that he began smoking in service.  

In a February 1988 medical statement, Dr. Seco, suggested a 
relationship between the veteran's COPD and tobacco use.  

The law in effect prior to July 9, 1998, is found in 
precedent opinions of the VA General Counsel.  In VAOPGCPREC 
2-93, it was held that direct service connection for a 
tobacco-related disability could be established where the 
evidence demonstrated that an underlying disease or injury 
was caused by tobacco use during service.  VAOPGCPREC 19-97 
clarified that service connection could be awarded on a 
secondary basis based on tobacco use after military service 
if it was shown that nicotine addiction arose during service 
and was the proximate cause of the disability or death.  The 
opinion set forth a two-pronged sequential analysis for 
determining whether secondary service connection was 
warranted: (1) The veteran must have acquired a chemical 
dependence on nicotine during service; and (2) the nicotine 
dependence must have been the proximate cause of the present 
disability.  See VAOPGCPREC 19-97 (May 13, 1997).

The record does not contain evidence showing that the veteran 
smoked in service nor does it show evidence of nicotine 
dependence in service, nevertheless, the Board finds that it 
would be helpful for the VA examiner to comment on the 
veteran's post-service tobacco use and state what effect, if 
any, it has on any currently diagnosed pulmonary disability.  

Finally, with regard to the veteran's increased rating claim 
for residuals of shrapnel wounds to his right hand and wrist, 
he has been in receipt of a 10 percent rating for such 
disability since October 1964.

In a January 2004 statement, the veteran stated that his 
service-connected residuals of shrapnel wound to his right 
hand had worsened.  Specifically, he indicated that he was 
unable to close his right hand.

On review, the most recent VA examination of the veteran's 
right hand was conducted in the 1960's, at which time, his 
right hand/wrist disability was manifested by an excellent 
grip, with occasional numbness and sharp pain.  Recent VA 
outpatient treatment records show degenerative joint disease 
of the right hand and wrist, limited range of motion, a weak 
grip, and the inability to make a fist.   

Given that the veteran has not undergone a recent VA 
examination of his right hand and wrist, and the current 
medical evidence of record suggests a change in his 
disability, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current nature 
and severity of his right hand/wrist disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. 
§ 4.2 (2005).  Where further evidence, or clarification of 
the evidence, is needed for proper appellate decision-making, 
a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) 
(2005).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed pulmonary 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.

a) The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any currently 
diagnosed pulmonary disability is related 
to service.  The examiner should 
reconcile any findings with the 
separation report reflecting a chronic 
productive cough.  

b) The examiner is also requested to 
provide opinions as to whether the 
veteran acquired nicotine dependence 
during active military service; and if 
so, did smoking attributable to that 
dependence cause his pulmonary 
disability.  The examiner is referred to 
"VHA Guidelines for Medical Evaluation 
of Claims for Tobacco-Related 
Disability" (Oct. 27, 1997) (a copy has 
been added to the claims folder).  The 
examiner should assume that nicotine 
dependence is a "disease" 
("Determination 1").

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his service-
connected residuals of shell fragment 
wound to the right hand and wrist.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated tests 
and studies should be performed, and all 
pertinent findings should be reported in 
detail.  The examiner should be asked to 
provide a complete rationale for all his 
or her opinions and conclusions in the 
examination report.

a)  The examiner is requested to provide 
the ranges of motion of the right wrist 
and individual digits.

b) The examiner is requested to comment 
on any objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination of the right hand 
(including his fingers) and wrist.  In 
doing so, the examiner must also address 
whether there is any loss of right hand 
grip strength.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected right hand/wrist 
disability.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  

c) The examiner should also describe any 
scar tenderness, ulceration, and/or 
adhesion, and describe the dimensions of 
all scars present.  The examiner should 
also offer an overall assessment as to 
the severity of the veteran's right hand 
and wrist disability.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  

3.  Upon completion of the above- 
requested development, the RO should re- 
adjudicate the veteran's service 
connection claim for a pulmonary 
disability, to include COPD and 
emphysema, and his increased evaluation 
for residuals of shrapnel wounds to the 
right hand and wrist.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


